DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to an application dated February 7, 2021.  Claims 1-14 are pending. All pending claims are examined.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2 which recites “The system of claim 1, wherein the first country is a third world country and the financial institution is one of a micro-financial institution (MFI), a savings and credit cooperative (SACCO), and a credit union” it is unclear as the structure represented by these limitations in a system claim and therefore the metes and bounds of the claims are indefinite.
As to claim 3 which recites “The system of claim 1, the details of the fund indicating connections to the United Nations Sustainable Development Goals of (a) activities of the financial institution and (b) activities of respective borrowers and investees.” It is unclear as the structure represented by these limitations in a system claim and therefore the metes and bounds of the claim are indefinite.
As to claim 4, which recites “The system of claim 1, the details of the fund comprising performance information of past funds made to the financial institution” It is unclear as the structure represented by these limitations in a system claim and therefore the metes and bounds of the claim are indefinite.
As to claim 5, which recites “The system of claim 1, the details of the fund comprising one or more of a deadline for raising the fund, a repayment frequency, a projected term of the fund, and a service fee amount” It is unclear as the structure represented by these limitations in a system claim and therefore the metes and bounds of the claim are indefinite.
As to claim 6, which recites “the system of claim 1, the details of the fund including information of the financial institution including one or more of a number of borrowers, a date of establishment, a total savings portfolio amount, a total outstanding loan portfolio amount, a portfolio at risk value, and a repayment rate” It is unclear as the structure represented by these limitations in a system claim and therefore the metes and bounds of the claim are indefinite.
As to claim 7 which recites “The system of claim 1, the loan data defining a requested loan amount and identifying at least two borrowers, each responsible for a different sized portion of the requested loan amount. It is unclear as the structure 
As to claim 9 which recites “A method for transparent international crowdfunding, comprising:…displaying, …, the investment opportunity on a website in a second country;”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. 
Claim 9, which is illustrative of independent claims 1 and 12, recites: 
9.    A method for transparent international crowdfunding, comprising:
receiving, via an application programming interface (API) implemented as machine-readable instructions executed by a processor of a server, loan data defining a loan amount and identifying at least one borrower responsible for the loan amount;
displaying, via an investor portal implemented as machine-readable instructions executed by the processor, the investment opportunity on a website in a second country;
receiving, via the investor portal, funds from an investor for the loan;
via the API, loan repayment information for the at least one borrower; displaying, via the investor portal, the loan repayment information; and displaying, via the investor portal, performance statistics of the loan administrator.”
.The invention as claimed recites an abstract idea of loan portfolio management, wherein requests to invest in loan packages are evaluated based on pre-defined rules.   It can also be considered a mental process practically with the human mind since it entails making comparisons of data albeit with the help of a computer.
Besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. API, Investor portal, processor).  This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processor) to receive/display/receive/receive based on specific requirements of the transacting parties.  The additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processor, API) amount to no more than mere instructions to apply the abstract idea using generic computer components.  
Dependent claims 2-8 and 13-14 provide additonal details about the predefined rules or specifics about the transacting parties and do not address the issues raised in merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, the claims 1-14 are not patent eligible under 35 USC 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20130290143.
As to claim 1, Lampl discloses A system for transparent international crowdfunding of loans by a financial institution, comprising:
at least one processor; a memory, communicatively coupled with the processor;
an investor portal, having machine-readable instructions stored in the memory and executed by the processor (Lampl, Fig. 4), that causes the processor to:
Lampl, Figs. 1-3);
implement a web interface, displaying details of the fund, that is accessible via the Internet by at least one investor in a second country, different from the first country; and
receive an investment for the fund from the at least one investor.
As to claim 2, Lampl discloses the system of claim 1, wherein the first country is a third world country and the financial institution is one of a micro-financial institution (MFI), a savings and credit cooperative (SACCO), and a credit union (Lampl, para. 0034).
As to claim 3, Lampl discloses the system of claim 1, the details of the fund indicating connections to the United Nations Sustainable Development Goals of (a) activities of the financial institution and (b) activities of respective borrowers and investees(Lampl, paras. 005, 007, 0042; Figs. 1-4; see also para. 0034)..
As to claim 4, Lampl discloses the system of claim 1, the details of the fund comprising performance information of past funds made to the financial institution (Lampl, paras. 005, 007, 0042; Figs. 1-4).
As to claim 5, Lampl discloses the system of claim 1, the details of the fund comprising one or more of a deadline for raising the fund, a repayment frequency, a projected term of the fund, and a service fee amount (Lampl, Figs. 3-4; paras. 0034-0036. 0042-0043).
As to claim 6, Lampl discloses the system of claim 1, the details of the fund including information of the financial institution including one or more of a number of borrowers, a date of establishment, a total savings portfolio amount, a total outstanding Lampl, Figs. 8-10).
As to claim 7, Lampl discloses the system of claim 1, the loan data defining a requested loan amount and identifying at least two borrowers, each responsible for a different sized portion of the requested loan amount (Lampl, Figs. 8-10).
As to claim 8, Lampl discloses the system of claim 1, the investor portal further comprising machine-readable instructions, stored in the memory, that, when executed by the processor, cause the processor to: receive, via the API, loan repayment information for each loan using the fund(Lampl, Figs. 6-10).; and display, via the web interface, performance data of the fund based upon the loan repayment information (Lampl, Figs. 6-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over von der Borch, USP. Pub No. 20120239593 in view of Lampl, USP Pub No. 20130290143.
As to claim 9, von der Borch discloses A method for transparent international crowdfunding, comprising:
receiving, via an application programming interface (API) implemented as machine-readable instructions executed by a processor of a server, loan data defining a loan amount and identifying at least one borrower responsible for the loan amount (von der Borch, paras. 0013, 0016-0018, 0040; Fig. 1);
displaying, via an investor portal implemented as machine-readable instructions executed by the processor, the investment opportunity on a website in a second country; (von der Borch, Fig. 1; para. 0301)
receiving, via the investor portal, funds from an investor for the loan(von der Borch, paras. 0013, 0016-0018, 0040; Fig. 1);
receiving, via the API, loan repayment information for the at least one borrower(von der Borch, paras. 0013, 0016-0018, 0040; Fig. 1);
displaying, via the investor portal, the loan repayment information(von der Borch, paras. 0013, 0016-0018, 0040; Fig. 1); and
von der Borch does not directly disclose but Lampl discloses displaying, via the investor portal, performance statistics of the loan administrator (Lampl, para. 0055, 0103; see also Figs. 8-9; paras. 0110-0111). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify von der Borch with Lampl which are in the same technical field of lending administration because this would provide a seamless 
As to claim 10, von der Borch does not directly disclose but Lampl discloses the method of claim 9, further comprising determining an investment opportunity based upon the loan data(Lampl, para. 0055, 0103; see also Figs. 8-9; paras. 0110-0111 – see rationale for combination in claim 1). 
As to claim 11, von der Borch does not directly disclose but Lampl discloses the method of claim 9, further comprising receiving, via the API, numeric and visual identifiers of the at least one borrower, wherein the numeric and visual identifiers may be compared to validate the loan (Lampl, para. 0055, 0103; see also Figs. 8-9; paras. 0110-0111 – see rationale for combination in claim 1)..
As to claim 12-14 contains limitations similar to claims 9-11 and are rejected in like manner.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696